UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2425



LEON LEBLOND,

                                              Plaintiff - Appellant,

          versus


CITY OF JACKSONVILLE; JACKSONVILLE POLICE DE-
PARTMENT; E. R. CAMPBELL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, Senior Dis-
trict Judge. (CA-99-175-7-F)


Submitted:   April 12, 2001                 Decided:   April 17, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Leblond, Appellant Pro Se. Brian Edwin Edes, CROSSLEY,
MCINTOSH, PRIOR & COLLIER, Wilmington, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leon Leblond appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.       We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Leblond v. City of Jacksonville, No. CA-99-

175-7-F (E.D.N.C. Oct. 3, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2